Citation Nr: 1126922	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  A videoconference Board hearing was held at the RO in December 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In January 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied service connection for chondromalacia, now claimed as a left knee disability.  

2.  Additional evidence received since the final January 1997 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence of record shows that the Veteran's left knee disability is not due to active service, and left knee arthritis was not manifested either in service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  A left knee disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letters issued in April 2005, December 2005 and February 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) (2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The April 2005 and December 2005 letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a left knee disability, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, although new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a left knee disability, the evidence does not support granting this claim on the merits.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in August 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2005 letter was issued to the appellant and his service representative prior to the June 2005 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits due to his left knee such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes that the Veteran was provided with a VA examination in May 2010.  The Board finds that the May 2010 VA examination was sufficient for adjudication purposes because the VA examiner supported his conclusion concerning the contended etiological relationship between the Veteran's left knee disability and active service with analysis which can be weighed against other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

In January 1997, the RO denied, in pertinent part, the Veteran's claim of service connection for chondromalacia.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the January 1997 rating decision and it became final.

The claim of service connection for a left knee disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a left knee disability on a VA Form 21-4138 which was date stamped as received by the RO on March 30, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veterans Court has held that the post-VCAA version of § 3.156, governing new and material evidence claims, "must be read as creating a low threshold" for reopening previously denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

With respect to the Veteran's application to reopen a claim of service connection for a left knee disability, the evidence before VA at the time of the prior final RO decision in January 1997 included the Veteran's service treatment records (STRs).  The STRs indicate that in January 1983 the Veteran complained of left knee pain after being bumped by a car.  The pain increased when he straightened his leg or while walking.  The Veteran was diagnosed as having chondromalacia.  He was placed on a profile for the rest of the week and was not to perform physical training and was not to run.  At treatment five days later, there was a full range of motion, no tenderness, no cartilage damage, and the cruciates were intact.  The following day the Veteran reported experiencing pain on running or changing gears in a Jeep.  The Veteran was diagnosed as having posttraumatic knee pain and he was placed on a profile for 14 days that forbade running, stooping, bending, prolonged standing or marching for over 15 minutes.  The STRs further show that later in January 1983 the Veteran described the pain as sharp and said that it increased with movement and decreased when the leg was straight.  The diagnosis was chondromalacia, and he had a physical therapy consultation two days later, where it was noted that he injured his knee when he was 10 years old.  February 1983 STRs indicate that the Veteran continued to have pain in the knee.  On examination there was mild edema and the knee was warm to the touch.	

The post-service records show that the Veteran had a VA examination in September 1996 at which he reported swelling of the left knee after physical training during service.  Since service, the Veteran had experienced consistent problems with his left knee mainly due to pain that got worse when he walked.  While the Veteran was able to exercise, he said that he was limited by the pain in his knee.  Neurological and musculoskeletal examinations were normal.  There was no effusion of the left knee and there was a full range of motion.  The examiner felt that there was no abnormality in the knee on examination and that there was no clinical evidence of significant damage.  X-rays of the knee were normal.  The diagnosis was listed as "unclear" and it was noted that it could be posttraumatic arthritis.  

The newly received evidence includes December 1996 VA treatment notes which show that the Veteran complained of chronic left knee pain.  At January 2007 VA treatment, the Veteran complained of a 20 year history of chronic knee pain.  The Veteran was noted to have left knee arthralgia at March 2007 VA treatment.  In a March 2007 statement, the Veteran wrote that his knee had been a problem for over 20 years.  A musculoskeletal examination, which included the lower extremities, was normal.  At the December 2009 Board hearing, the Veteran testified that he first had problems with his knee towards the end of his active service and that there was not a specific injury.  He said that the knee started to swell and hurt on the inside at that time and, as he got older, it hurt more.

The Veteran had a VA examination in May 2010 at which he said that he could not remember injuring the knee during service.  He also said that the injury that occurred when he was 10 years old was to his foot, not his knee.  May 2010 X-rays of the knee showed no acute bone or joint abnormality, mild medial femorotibial, and moderate patellofemoral arthrosis.  On examination range of motion and gait were normal.  The Veteran said that the knee mostly bothered him when he was sleeping.  The examiner diagnosed the Veteran as having patellofemoral osteoarthritis and opined that it was not caused by or a result of the in-service knee strain that the Veteran was seen for in January 1983.  The rationale was that a review of the claims file showed that the January 1983 strain was resolved within a few months and that the 1996 examination of the knee was normal.  The examiner also noted that the Merck Manual, 18th Edition, states that osteoarthritis is the most common joint disorder and that it often becomes symptomatic when a person is in his 40s and 50s and is nearly universal by the age of 80.  Only half of people with pathologic changes of osteoarthritis have symptoms.

With respect to the Veteran's application to reopen the previously denied service connection claim for a left knee disability, the Board views the evidence received since the January 1997 rating decision as being new and material because it is presumed credible and contributes to a more complete picture of the origin of the Veteran's left knee disorder.  Therefore, the Board finds that the newly received evidence bears directly and substantially upon the specific matter under consideration and is so significant as to warrant reconsideration of the merits of the claim on appeal.  Because new and material evidence has been received, the Veteran's previously denied service connection claim for a left knee disability is reopened.

Having reopened the Veteran's previously denied claim of service connection for a left knee disability, the Board will proceed to adjudicate this claim on the merits.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board notes initially that it must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board recognizes that the Veteran is competent to report symptoms related to his left knee such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ( "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  The Board specifically determines that the Veteran's reports of constant left knee pain since his service are less than credible because he has not reported consistently his medical history to his post-service VA treating physicians.  The STRs show that the Veteran injured his left knee in January 1983 when a vehicle rolled into it.  At the September 1996 VA examination, however, the Veteran reported that he had noticed swelling in the left knee after physical training in service and did not report any in-service left knee injury from a vehicle.  The Veteran also reported in September 1966 that his knee or calf had been drained during active service, a procedure which is not reflected anywhere in his STRs.  At the May 2010 VA examination, the Veteran said that he did not remember any clear injury to the left knee.  The Veteran's inconsistent statements in reporting what happened to his left knee during active service renders his lay statements and hearing testimony concerning his medical history during and after service less than credible and entitled to little probative value.  The Board notes further that service connection for a left knee disability cannot be awarded based on continuity of symptomatology because the May 2010 VA examiner did not find any etiological relationship between the current left knee disability and the Veteran's acknowledged in-service injury in 1983.  See Savage, 10 Vet. App. at 495-96.  The only competent opinion of record regarding the contended etiological relationship between the Veteran's left knee disability and his active service is from the May 2010 VA examiner.  As discussed above, this VA examiner diagnosed the Veteran as having patellofemoral osteoarthritis and opined that it was not caused by or a result of the in-service knee strain.  The resolution of the 1983 strain, the normal 1996 examination, and medical literature were cited as the rationale for the VA examiner's negative nexus opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no competent contrary opinion of record concerning the contended etiological relationship between the Veteran's current left knee disability and active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current left knee disability to active service.  Thus, the Board finds that service connection for a left knee disability is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a left knee disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


